Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the free end “extends outward from the fixed end”.  The term ‘outward’ is a relative term that only has meaning if some other directional structure is also claimed.  Since none has been defined, is it unclear what is meant by a “outward”.
Claims 1, 2, 3, 8, and 17 recite the limitation "the inner cover" in lines 5, 6, 2, 4-5, and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.


Claim 2 recites that a sliding slot “penetrates… in an axial direction” and “extends along a radial direction”.  The terms ‘axial direction’ and ‘radial direction’ are a relative terms that only have meaning if some other directional structure is also claimed, such as a structure with an axis and radius such as a tube, roller, etc.  Since none has been defined, is it unclear what is meant by a “axial direction” and a “radial direction”.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the second air vent is “facing outward”.  The term ‘outward’ is a relative term that only has meaning if some other directional structure is also claimed, such as which side it is on or a definition of inner and outer.  Since none has been defined, is it unclear what is meant by a “facing outward”.  It is also unclear if this outward direction is the same or different from the outward direction of claim 1.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites that the slide portion “extends from a rearmost end”.  The term ‘rearmost’ is a relative term that only has meaning if some other directional structure is also claimed, such as a front direction/side and a rear direction/side.  Since none has been defined, is it unclear what is meant by a “rearmost end”.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an axis of the toner cartridge”.  Since no structure for the cartridge is recited that would readily lend one to know exactly how the axis is oriented, the claim is indefinite because it could be meaning any of the potential imaginary axes that can be drawn on a cartridge.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “an axial direction of the outer cover” and “an outer circuferential surface of the outer cover”.  Since no structure for the cartridge is recited that would readily lend one to know exactly how the axis is oriented or that a circumference even 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “A pressurization device for a toner cartridge, … an airbag, which is made of elastic material, … fixed end is provided with an airbag opening interconnected to an interior of the toner cartridge… a remaining portion of the airbag is arranged as closed except for the airbag opening; and a sliding member … the first end … to move toward the fixed end of the airbag back and forth, so that the airbag ejects gas into the toner cartridge by means of being compressed.” in combination with the remaining claim elements as set forth in claims 1-18.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (CN 108957987 A) discloses an air bag attached to a powder cartridge for a printer to communicate with the interior thereof; however the air bag has an opening other than the one communicating with the interior.
Kim (US 9,665,064) discloses a powder container pressure regulator comprising an elastic air bag inside of the container connected to a  pumping member, but does not have an opening communicating with the inside of the container.
Sano (US Pub.2008/0213003) discloses a powder container pressure regulator comprising an elastic air bag inside of the container connected to a  pumping member, but does not have an opening communicating with the inside of the container.
Fujii et al. (US Pub.2005/0201780) teach a powder container with a pressure changing attachment comprising a flexible bag-like membrane being oscillated back and forth by a sliding member, but the bag does not have only one opening.
Yahata et al. (US 5,950,055) teach a powder container with a pressure changing attachment comprising a flexible bag-like membrane being oscillated back and forth by a sliding member, but the bag does not have only one opening.



Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/LKR/
12/29/2021